UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21955 Stewart Capital Mutual Funds (Exact name of registrant as specified in charter) 800 Philadelphia Street, Indiana, PA 15701 (Address of principal executive offices) (Zip code) Stewart Capital Mutual Funds, 800 Philadelphia Street, Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record TRIUMPH GROUP, INC. Security Meeting Type Annual Ticker Symbol TGI Meeting Date 18-Jul-2013 ISIN US8968181011 Agenda 933849361 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL BOURGON Management For For 1B. ELECTION OF DIRECTOR: ELMER L. DOTY Management Against Against 1C. ELECTION OF DIRECTOR: JOHN G. DROSDICK Management For For 1D. ELECTION OF DIRECTOR: RALPH E. EBERHART Management For For 1E. ELECTION OF DIRECTOR: JEFFRY D. FRISBY Management For For 1F. ELECTION OF DIRECTOR: RICHARD C. GOZON Management For For 1G. ELECTION OF DIRECTOR: RICHARD C. ILL Management For For 1H. ELECTION OF DIRECTOR: WILLIAM L. MANSFIELD Management For For 1I. ELECTION OF DIRECTOR: ADAM J. PALMER Management For For 1J. ELECTION OF DIRECTOR: JOSEPH M. SILVESTRI Management For For 1K. ELECTION OF DIRECTOR: GEORGE SIMPSON Management For For 2. APPROVAL, BY ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE-BASED AWARDS FOR EXECUTIVE OFFICERS UNDER THE COMPANY'S EXECUTIVE INCENTIVE COMPENSATION PLANS FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 4. APPROVAL OF THE 2 Management For For 5. APPROVAL OF THE 2 Management For For 6. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS TRIUMPH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31,2014. Management For For Page 1 of 34 01-Jul-2014 FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 29-Jul-2013 ISIN SG9999000020 Agenda 933847963 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF MR. H. RAYMOND BINGHAM AS A DIRECTOR OF FLEXTRONICS. Management For For 1B. RE-ELECTION OF DR. WILLY C. SHIH AS A DIRECTOR OF FLEXTRONICS. Management For For 2. RE-APPOINTMENT OF MR. LAWRENCE A. ZIMMERMAN AS A DIRECTOR OF FLEXTRONICS. Management For For 3. TO APPROVE THE RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 Management For For 4. TO APPROVE A GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 5. NON-BINDING, ADVISORY RESOLUTION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM - K, SET FORTH IN "COMPENSATION DISCUSSION AND ANALYSIS" AND IN THE COMPENSATION TABLES AND THE ACCOMPANYING NARRATIVE DISCLOSURE UNDER "EXECUTIVE COMPENSATION" IN PROXY STATEMENT RELATING TO ITS 2 Management For For 6. TO APPROVE A RESOLUTION PERMITTING OUR NON-EMPLOYEE DIRECTORS TO RECEIVE COMPENSATION IN CASH OR SHARES OF FLEXTRONICS'S STOCK, AT EACH DIRECTOR'S DISCRETION. Management For For S1. EXTRAORDINARY GENERAL MEETING PROPOSAL: TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For Page 2 of 34 01-Jul-2014 THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 14-Aug-2013 ISIN US8326964058 Agenda 933854273 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO Management For For 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER Management For For 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. Management For For 5. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. Management For For Page 3 of 34 01-Jul-2014 MASIMO CORPORATION Security Meeting Type Annual Ticker Symbol MASI Meeting Date 02-Oct-2013 ISIN US5747951003 Agenda 933873071 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MR. JOE KIANI Management For For ELECTION OF DIRECTOR: MR. JACK LASERSOHN Management For For 2. TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2013. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Page 4 of 34 01-Jul-2014 MEREDITH CORPORATION Security Meeting Type Annual Ticker Symbol MDP Meeting Date 06-Nov-2013 ISIN US5894331017 Agenda 933880292 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN M. LACY For For 2 D.M. MEREDITH FRAZIER For For 3 DR. MARY SUE COLEMAN For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THIS PROXY STATEMENT Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2014 Management For For Page 5 of 34 01-Jul-2014 WESTERN DIGITAL CORPORATION Security Meeting Type Annual Ticker Symbol WDC Meeting Date 14-Nov-2013 ISIN US9581021055 Agenda 933881117 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHLEEN A. COTE Management For For 1B. ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1C. ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1D. ELECTION OF DIRECTOR: MICHAEL D. LAMBERT Management For For IE. IF. ELECTION OF DIRECTOR: LEN J. LAUER ELECTION OF DIRECTOR: MATTHEW E. MASSENGILL Management Management For For For For 1G. ELECTION OF DIRECTOR: STEPHEN D. MILLIGAN Management For For 1H. ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I. ELECTION OF DIRECTOR: THOMAS E. PARDUN Management For For 1J. ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 1K. ELECTION OF DIRECTOR: AKIO YAMAMOTO Management For For 1L. ELECTION OF DIRECTOR: MASAHIRO YAMAMURA Management For For 2. TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Page 6 of 34 01-Jul-2014 PERRIGO COMPANY Security Meeting Type Special Ticker Symbol PRGO Meeting Date 18-Nov-2013 ISIN US7142901039 Agenda 933888729 - Management Item Proposal Type Vote For/Against Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE "TRANSACTION AGREEMENT") AND APPROVING THE MERGER. Management For For 2. APPROVING THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW PERRIGO RESULTING FROM THE ISSUANCE OF NEW PERRIGO ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW PERRIGO WILL ACQUIRE ELAN. Management For For 3. CONSIDERING AND, ON A NON-BINDING ADVISORY BASIS, VOTING UPON SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN PERRIGO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. RE-APPROVING THE PERFORMANCE GOALS INCLUDED IN THE PERRIGO COMPANY ANNUAL INCENTIVE PLAN. Management For For 5. APPROVING THE AMENDMENT AND RESTATEMENT OF THE PERRIGO COMPANY 2 Management For For 6. APPROVING ANY MOTION TO ADJOURN THE PERRIGO SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For Page 7 of 34 01-Jul-2014 MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 22-Nov-2013 ISIN US5949011002 Agenda 933884543 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER A. ALTABEF Management For For 1B. ELECTION OF DIRECTOR: LOUIS M. BROWN, JR. Management For For 1C. ELECTION OF DIRECTOR: B. GARY DANDO Management For For 1D. ELECTION OF DIRECTOR: A.L. GIANNOPOULOS Management For For 1E. ELECTION OF DIRECTOR: F. SUZANNE JENNICHES Management For For 1F. ELECTION OF DIRECTOR: JOHN G. PUENTE Management For For 1G. ELECTION OF DIRECTOR: DWIGHT S. TAYLOR Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 3. PROPOSAL TO AMEND THE COMPANY'S 1,200, Management For For 4. TO AMEND THE COMPANY'S STOCK OPTION PLAN TO EXTEND TERMINATION DATE OF THE PLAN FROM DECEMBER 31,2014, TO DECEMBER 31,2017 Management For For 5. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For Page 8 of 34 01-Jul-2014 MYRIAD GENETICS, INC. Security 62855J104 Meeting Type Annual Ticker Symbol MYGN Meeting Date 05-Dec-2013 ISIN US62855J1043 Agenda 933887311 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER D. MELDRUM For For 2 HEINER DREISMANN, PH.D. For For 2. TO APPROVE A PROPOSED AMENDMENT TO THE COMPANY'S 2010 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN. Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management For For Page 9 of 34 01-Jul-2014 VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 20-Feb-2014 ISIN US92220P1057 Agenda 933912900 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 REGINA E. DUGAN For For 3 VENKATRAMAN THYAGARAJA For For 4 DOW R. WILSON For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS, IF THE ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 6 IS APPROVED. Management For For 6. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS, IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 5 IS APPROVED. Management For For Page 10 of 34 01-Jul-2014 MATTHEWS INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MATW Meeting Date 20-Feb-2014 ISIN US5771281012 Agenda 933917695 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN D. TURNER* For For 2 GREGORY S. BABE# For For 2. TO APPROVE THE ADOPTION OF THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE RECORDS OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 4. TO PROVIDE AN ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For Page 11 of 34 01-Jul-2014 F5 NETWORKS, INC. Security Meeting Type Annual Ticker Symbol FFIV Meeting Date 13-Mar-2014 ISIN US3156161024 Agenda 933917304 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A. GARY AMES Management For For 1B. ELECTION OF DIRECTOR: STEPHEN SMITH Management For For 2. APPROVE THE F5 NETWORKS, INC. 2 Management For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For Page 12 of 34 01-Jul-2014 POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 24-Apr-2014 ISIN US7310681025 Agenda 933930439 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN M. FARR For For 2 GARY E. HENDRICKSON For For 3 R.M. (MARK) SCHRECK For For 4 WILLIAM G. VAN DYKE For For 2. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For Page 13 of 34 01-Jul-2014 AGL RESOURCES INC. Security Meeting Type Annual Ticker Symbol GAS Meeting Date 29-Apr-2014 ISIN US0012041069 Agenda 933938500 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANDRA N. BANE For For 2 THOMAS D. BELL, JR. For For 3 NORMAN R. BOBINS For For 4 CHARLES R. CRISP For For 5 BRENDA J. GAINES For For 6 ARTHUR E. JOHNSON For For 7 WYCK A. KNOX, JR. For For 8 DENNIS M. LOVE For For 9 DEAN R. O'HARE For For 10 ARMANDO J. OLIVERA For For 11 JOHN E. RAU For For 12 JAMES A. RUBRIGHT For For 13 JOHN W. SOMERHALDER II For For 14 BETTINA M. WHYTE For For 15 HENRY C. WOLF For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. SHAREHOLDER PROPOSAL REGARDING GENDER IDENTITY. Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder For Against Page 14 of 34 01-Jul-2014 KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 29-Apr-2014 ISIN US4972661064 Agenda 933949995 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RICHARD J. ALARIO Management For For ELECTION OF DIRECTOR: DAVID W. GRZEBINSKI Management For For ELECTION OF DIRECTOR: RICHARD R. STEWART Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. Management For For Page 15 of 34 01-Jul-2014 FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 29-Apr-2014 ISIN US3024913036 Agenda 933951469 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: K'LYNNE JOHNSON Management For For 1B. ELECTION OF DIRECTOR: WILLIAM H. POWELL Management For For 1C. ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For Page 16 of 34 01-Jul-2014 SOUTHERN COPPER CORPORATION Security 84265V105 Meeting Type Annual Ticker Symbol SCCO Meeting Date 29-Apr-2014 ISIN US84265V1052 Agenda 933965672 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 G. LARREA MOTA-VELASCO Withheld Against 2 OSCAR GONZALEZ ROCHA Withheld Against 3 EMILIO CARRILLO GAMBOA For For 4 ALFREDO CASAR PEREZ Withheld Against 5 LUIS CASTELAZO MORALES Withheld Against 6 E.C. SANCHEZ MEJORADA Withheld Against 7 X.G. DE QUEVEDO TOPETE Withheld Against 8 D. MUNIZ QUINTANILLA Withheld Against 9 L.M. PALOMINO BONILLA For For 10 G.P. CIFUENTES For For 11 JUAN REBOLLEDO GOUT Withheld Against 12 CARLOS RUIZ SACRISTAN For For 2. RATIFY THE AUDIT COMMITTEE'S SELECTION OF GALAZ, YAMAZAKI, RUIZ URQUIZA, S.C., MEMBER FIRM OF DELOITTE TOUCHE TOHMATSU LIMITED, AS INDEPENDENT ACCOUNTANTS FOR 2014. Management For For 3. APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For Page 17 of 34 01-Jul-2014 ITRON, INC. Security Meeting Type Annual Ticker Symbol ITRI Meeting Date 01-May-2014 ISIN US4657411066 Agenda 933932596 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JON E. ELIASSEN Management For For ELECTION OF DIRECTOR: GARY E. PRUITT Management For For ELECTION OF DIRECTOR: MICHAEL V. PULLI Management For For ELECTION OF DIRECTOR: CHARLES H. GAYLORD, JR. Management For For 2. PROPOSAL TO APPROVE THE ITRON, INC. AMENDED AND RESTATED 2 Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For Page 18 of 34 01-Jul-2014 WHITING PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol WLL Meeting Date 06-May-2014 ISIN US9663871021 Agenda 933942674 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D. SHERWIN ARTUS For For 2 PHILIP E. DOTY For For 2. APPROVAL OF ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For Page 19 of 34 01-Jul-2014 CONVERSANT, INC Security 21249J105 Meeting Type Annual Ticker Symbol CNVR Meeting Date 06-May-2014 ISIN US21249J1051 Agenda 933943537 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES R. ZARLEY For For 2 DAVID S. BUZBY For For 3 BRIAN SMITH For For 4 JEFFREY F. RAYPORT For For 5 JAMES R. PETERS For For 6 JAMES A. CROUTHAMEL For For 7 JOHN GIULIANI For For 2 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For Page 20 of 34 01-Jul-2014 SKYWORKS SOLUTIONS, INC. Security 83088M102 Meeting Type Annual Ticker Symbol SWKS Meeting Date 06-May-2014 ISIN US83088M1027 Agenda 933963298 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DAVID J. MCLACHLAN Management For For ELECTION OF DIRECTOR: DAVID J. ALDRICH Management For For ELECTION OF DIRECTOR: KEVIN L. BEEBE Management For For ELECTION OF DIRECTOR: TIMOTHY R. FUREY Management For For ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For ELECTION OF DIRECTOR: CHRISTINE KING Management For For ELECTION OF DIRECTOR: DAVID P. MCGLADE Management For For ELECTION OF DIRECTOR: ROBERT A. SCHRIESHEIM Management For For 2. TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management For For Page 21 of 34 01-Jul-2014 J2 GLOBAL INC Security 48123V102 Meeting Type Annual Ticker Symbol JCOM Meeting Date 07-May-2014 ISIN US48123V1026 Agenda 933946040 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH Management For For 1B. ELECTION OF DIRECTOR: ROBERT J. CRESCI Management For For 1C. ELECTION OF DIRECTOR: W. BRIAN KRETZMER Management For For 1D. ELECTION OF DIRECTOR: RICHARD S. RESSLER Management For For 1E. ELECTION OF DIRECTOR: STEPHEN ROSS Management For For 1F. ELECTION OF DIRECTOR: MICHAEL P. SCHULHOF Management For For 2. TO RATIFY THE APPOINTMENT OF BDO USA, LLP TO SERVE AS J2 GLOBAL'S INDEPENDENT AUDITORS FOR FISCAL 2014. Management For For 3. TO APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF J2 GLOBAL'S NAMED EXECUTIVE OFFICERS. Management For For Page 22 of 34 01-Jul-2014 THE BABCOCK & WILCOX COMPANY Security 05615F102 Meeting Type Annual Ticker Symbol BWC Meeting Date 09-May-2014 ISIN US05615F1021 Agenda 933951534 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 E. JAMES FERLAND For For 2 BRIAN K. FERRAIOLI For For 3 ROBERT L. NARDELLI For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AMENDED AND RESTATED 2010 LONG-TERM INCENTIVE PLAN. Management For For 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31,2014. Management For For Page 23 of 34 01-Jul-2014 CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 13-May-2014 ISIN US2310211063 Agenda 933949349 - Management Item Proposal Type Vote For/Against Management 1) ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2) ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3) ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4) ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5) ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 6) ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 7) ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 8) ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For 9) ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2014. Management For For SHAREHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING. Shareholder Against For Page 24 of 34 01-Jul-2014 HOLLYFRONTIER CORPORATION Security Meeting Type Annual Ticker Symbol HFC Meeting Date 14-May-2014 ISIN US4361061082 Agenda 933954299 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH Management For For 1B. ELECTION OF DIRECTOR: LELDON E. ECHOLS Management For For 1C. ELECTION OF DIRECTOR: R. KEVIN HARDAGE Management For For 1D. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS Management For For 1E. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK Management For For 1F. ELECTION OF DIRECTOR: JAMES H. LEE Management For For 1G. ELECTION OF DIRECTOR: FRANKLIN MYERS Management For For 1H. ELECTION OF DIRECTOR: MICHAEL E. ROSE Management For For 1I. ELECTION OF DIRECTOR: TOMMY A. VALENTA Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 4. STOCKHOLDER PROPOSAL - GREENHOUSE GAS EMISSIONS. Shareholder Against For Page 25 of 34 01-Jul-2014 CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 14-May-2014 ISIN US1252691001 Agenda 933960987 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM DAVISSON Management For For 1C. ELECTION OF DIRECTOR: STEPHEN J. HAGGE Management For For 1D. ELECTION OF DIRECTOR: ROBERT G. KUHBACH Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. SCHMITT Management For For 2. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE V (REMOVAL OF DIRECTORS). Management For For 3. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE X (AMENDMENT OF BYLAWS). Management For For 4. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS FROM ARTICLE XI (CERTAIN AMENDMENTS TO CERTIFICATE OF INCORPORATION). Management For For 5. APPROVAL OF AN AMENDMENT TO CF INDUSTRIES HOLDINGS, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF NOT LESS THAN 25% OF OUR OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 6. APPROVAL OF AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 7. APPROVAL OF CF INDUSTRIES HOLDINGS, INC.'S 2 Management For For 8. RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For Page 26 of 34 01-Jul-2014 ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 21-May-2014 ISIN US6826801036 Agenda 933966078 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1B. ELECTION OF DIRECTOR: JULIE H. EDWARDS Management For For 1C. ELECTION OF DIRECTOR: WILLIAM L. FORD Management For For 1D. ELECTION OF DIRECTOR: JOHN W. GIBSON Management For For 1E. ELECTION OF DIRECTOR: BERT H. MACKIE Management For For 1F. ELECTION OF DIRECTOR: STEVEN J. MALCOLM Management For For 1G. ELECTION OF DIRECTOR: JIM W. MOGG Management For For 1H. ELECTION OF DIRECTOR: PATTYE L. MOORE Management For For 1I. ELECTION OF DIRECTOR: GARY D. PARKER Management For For 1J. ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ Management For For 1K. ELECTION OF DIRECTOR: TERRY K. SPENCER Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. Shareholder Against For Page 27 of 34 01-Jul-2014 AMTRUST FINANCIAL SERVICES, INC. Security Meeting Type Annual Ticker Symbol AFSI Meeting Date 23-May-2014 ISIN US0323593097 Agenda 933978504 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DONALD T.DECARLO For For 2 SUSAN C. FISCH For For 3 ABRAHAM GULKOWITZ For For 4 GEORGE KARFUNKEL For For 5 MICHAEL KARFUNKEL For For 6 JAY J. MILLER For For 7 BARRY D. ZYSKIND For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDED DECEMBER 31,2014. Management For For 3. ADVISORY, NON-BINDING APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES, AND THE ACCOMPANYING NARRATIVE DISCLOSURE, SET FORTH IN THE 2 Management For For Page 28 of 34 01-Jul-2014 AMERICAN EAGLE OUTFITTERS, INC. Security 02553E106 Meeting Type Annual Ticker Symbol AEO Meeting Date 29-May-2014 ISIN US02553E1064 Agenda 933983618 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL G. JESSELSON Management For For ELECTION OF DIRECTOR: ROGER S. MARKFIELD Management For For ELECTION OF DIRECTOR: JAY L. SCHOTTENSTEIN Management For For 2. HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE COMPANY'S 2 Management For For 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31,2015. Management For For Page 29 of 34 01-Jul-2014 TECH DATA CORPORATION Security Meeting Type Annual Ticker Symbol TECD Meeting Date 04-Jun-2014 ISIN US8782371061 Agenda 933990067 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO TECH DATA CORPORATION'S ARTICLES OF INCORPORATION TO DECLASSIFY ITS BOARD OF DIRECTORS. Management For For 2A. ELECTION OF CLASS I DIRECTOR: CHARLES E. ADAIR (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management For For 2B. ELECTION OF CLASS I DIRECTOR: HARRY J. HARCZAK, JR. (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management For For 2C. ELECTION OF CLASS I DIRECTOR: PATRICK G. SAYER (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management Against Against 2D. ELECTION OF CLASS III DIRECTOR: ROBERT M. DUTKOWSKY (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management For For 2E. ELECTION OF CLASS III DIRECTOR: JEFFERY P. HOWELLS (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management For For 2F. ELECTION OF CLASS III DIRECTOR: SAVIO W. TUNG (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management Against Against 2G. ELECTION OF CLASS III DIRECTOR: DAVID M. UPTON (FOR ANNUAL TERMS IF PROPOSAL 1 IS APPROVED OR UNTIL 2) Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 4. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FISCAL 2014. Management For For Page 30 of 34 01-Jul-2014 5. TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE MEASURES APPLICABLE TO PERFORMANCE-BASED AWARDS UNDER THE 2 Management For For Page 31 of 34 01-Jul-2014 MASIMO CORPORATION Security Meeting Type Annual Ticker Symbol MASI Meeting Date 05-Jun-2014 ISIN US5747951003 Agenda 934015543 - Management Item Proposal Type Vote For/Against Management ELECTION OF CLASS I DIRECTOR: DR. STEVEN J. BARKER Management For For ELECTION OF CLASS I DIRECTOR: MR. SANFORD FITCH Management Against Against 2. TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Page 32 of 34 01-Jul-2014 EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 11-Jun-2014 ISIN US29084Q1004 Agenda 934001479 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEPHEN W. BERSHAD Management For For ELECTION OF DIRECTOR: DAVID A.B. BROWN Management For For ELECTION OF DIRECTOR: LARRY J. BUMP Management For For ELECTION OF DIRECTOR: ANTHONY J. GUZZI Management For For ELECTION OF DIRECTOR: RICHARD F. HAMM, JR. Management For For ELECTION OF DIRECTOR: DAVID H. LAIDLEY Management For For ELECTION OF DIRECTOR: FRANK T. MACINNIS Management For For ELECTION OF DIRECTOR: JERRY E. RYAN Management For For ELECTION OF DIRECTOR: MICHAEL T. YONKER Management For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For Page 33 of 34 01-Jul-2014 GAMESTOP CORP. Security 36467W109 Meeting Type Annual Ticker Symbol GME Meeting Date 24-Jun-2014 ISIN US36467W1099 Agenda 934015175 - Management Item Proposal Type Vote For/Against Management RE-ELECTION OF DIRECTOR: THOMAS N. KELLY JR. Management For For RE-ELECTION OF DIRECTOR: GERALD R. SZCZEPANSKI Management For For RE-ELECTION OF DIRECTOR: LAWRENCE S. ZILAVY Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT, REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 Management For For Page 34 of 34 01-Jul-2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Stewart Capital Mutual Funds By (Signature and Title) /s/ Malcolm Polley Principal Executive Officer Date 7/14/14
